DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—21 filed on 11/23/2020 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4—9, 11—16 and 18—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Rosenberg” et al. [US 10820197 B2] in view of “Patidar” et al. [US 2020/0412651 A1].

REGARDING CLAIMS 1, 8 & 15. 
A method, A non-transitory computer-readable medium having instructions stored thereon, A management server configured to provide a transition period between non-encryption and encryption modes of operation in a distributed system having nodes [“arranged in a cluster”], the method comprising: causing the nodes [“in the cluster”] to transition from the non-encryption mode of operation to a first stage, wherein during the first stage: the nodes accept non-encrypted and encrypted connections and create new connections as non-encrypted connections [Rosenberg disclose “A technique comprises interrogating a location code of a device authenticated to a network through an encrypted connection and determining whether the location code corresponds to an unencrypted region” (Abstract); see also FIG.2, where Rosenberg disclose ENCRYPTED 212, UNENCRYPT 214];
causing the nodes [“in the cluster”] to transition from the first stage to a second stage, wherein during the second stage: the nodes accept non-encrypted and encrypted connections, create new connections as encrypted connections, and convert existing non-encrypted connections to encrypted connections [Rosenberg disclose “If the location code does not correspond to an unencrypted region, the technique comprises registering the device to the network for communication using the encrypted connection (Abstract); see also FIG.1C, where Rosenberg disclose EST. ENCRYPTED CONNECTION 176]; and causing the nodes [“in the cluster”] to transition from the second stage to a third stage, wherein the nodes in the third stage operate in the encryption mode of operation to accept encrypted connections and to create new connections as encrypted connections [see FIG.1C, where Rosenberg disclose REGISTERER (ENCRYPTED) 182].

Rosenberg fails; but, Patidar, analogues art, disclose arranging nodes in cluster [see “nodes of a cluster” (Abstract) with FIG.2 of Patidar]. Therefore, it ould have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Rosenberg by incorporating the cluster node arrangement teaching of Patidar in order for securing communications between services in a cluster using load balancing.

Rosenberg in view of Patidar further disclose claim 2. The method of claim 1, wherein the nodes create the new connections only as encrypted connections during the first stage, and wherein the nodes only accept encrypted connections during the second stage and create the new connections only as encrypted connections during the second stage [Rosenberg discloses registering through encrypted connections (Abstract; FIGS.1C, 2)]. 
Claims 9 & 16 are rejected for same rationale applied in rejecting claim 2.

Rosenberg in view of Patidar further disclose claim 4. The method of claim 1, further comprising: detecting an attempt or request by a particular node in the cluster [see “nodes of a cluster” (Abstract) with FIG.2 of Patidar] to perform an impermissible transition between encryption states; preventing the transition by the particular node between the encryption states; and reporting the attempt or request by the particular node to perform the impermissible transition between the encryption states [Rosenberg disclose “A technique comprises interrogating a location code of a device authenticated to a network through an encrypted connection and determining whether the location code corresponds to an unencrypted region” (Abstract); see also FIG.2, where Rosenberg disclose ENCRYPTED 212, UNENCRYPT 214]. The motivation to combine is the same as that of claim 1 above.
Claims 11 & 18 are rejected for same rationale applied in rejecting claim 4.

Rosenberg in view of Patidar further disclose claim 5. The method of claim 1, further comprising transitioning the nodes in the cluster [see “nodes of a cluster” (Abstract) with FIG.2 of Patidar] from the encryption mode of operation to the non-encryption mode of operation, by: causing the nodes in the cluster to transition from the encryption mode of operation to a fourth stage, wherein during the fourth stage: the nodes accept non-encrypted and encrypted connections and create new connections as encrypted connections; causing the nodes in the cluster to transition from the fourth stage to a fifth stage, wherein during the fifth stage: the nodes accept non-encrypted and encrypted connections, create new connections as non-encrypted connections, and convert existing encrypted connections to non-encrypted connections; and causing the nodes in the cluster to transition from the fifth stage to a sixth stage, wherein the nodes in the sixth stage operate in the non-encryption mode of operation to accept non-encrypted connections and to create new connections as non-encrypted connections [Rosenberg discloses transitioning between unencrypted and encrypted states (Abstract, FIGS.FIGS.1A-2); the steps/stages can be repeated]. The motivation to combine is the same as that of claim 1 above.
Claims 12 & 19 are rejected for same rationale applied in rejecting claim 5.

Rosenberg in view of Patidar further disclose claim 6. The method of claim 1, wherein an amount of time spent by the nodes in at least one of the first stage or the second stage is sufficient to enable in-transit data in the accepted connections to reach a destination node [see Abstract, and FIGS.1A-2 of Rosenberg]. 
Claims 13 & 20 are rejected for same rationale applied in rejecting claim 6.

Rosenberg in view of Patidar further disclose claim 7. The method of claim 1, wherein the distributed system includes a distributed storage system provided by a virtualized computing environment, and wherein the nodes include storage nodes in the distributed storage system [Patidar disclose “the nodes 202 include or could be a machine (e.g., virtual machines) …” (par.0028)]. The motivation to combine is the same as that of claim 1 above.
Claims 14 & 21 are rejected for same rationale applied in rejecting claim 7.

Allowable Subject Matter
Claims 3, 10 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Rosenberg in view of Patidar fail to further disclose The method/medium/server of claim 1/8/15, further comprising: determining that a particular node in the cluster has an encryption state that is inconsistent with an encryption state of other nodes in the cluster; and causing the particular node to transition to a stable encryption state, wherein the stable encryption state corresponds to either the non-encryption mode of operation prior to transition to the first stage or the encryption mode of operation at the third stage. 
Claims 10 & 17 are rejected for same rationale applied in rejecting claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892; for example, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/             Primary Examiner, Art Unit 2434